UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2356


In Re:   DENNIS MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (4:09-cr-01272-RBH-8; 4:11-cv-03376-RBH)


Submitted:   November 14, 2012              Decided:   November 28, 2012


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis    Miller   petitions     for   a   writ     of   mandamus,

alleging     that    the   district   court    has     unduly    delayed   in

scheduling a resentencing hearing following its grant of relief

under 28 U.S.C.A. § 2255 (West Supp. 2012).             He seeks an order

from this court directing the district court to act.                  We find

the present record does not reveal undue delay in the district

court.     Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                              PETITION DENIED




                                      2